Filed 7/21/16 R.M. v. Superior Court CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


R.M.,
         Petitioner,
v.
THE SUPERIOR COURT OF
MENDOCINO COUNTY,                                                   A148247
         Respondent;                                                (Mendocino County Super. Ct.
MENDOCINO COUNTY HEALTH AND                                         No. SCUK-JVSQ-15-1724401-001)
HUMAN SERVICES AGENCY et al.,
         Real Parties in Interest.


         R.M. (Father) is the biological father of Ashley, who is a dependent of the juvenile
court. Father filed a petition seeking review, by extraordinary writ, of an order
terminating reunification services and setting a Welfare and Institutions Code
section 366.26 hearing.1 Father challenges the juvenile court’s findings that he was
offered reasonable reunification services and that Ashley belonged to a sibling group
within the meaning of section 361.5, subdivision (a)(1)(C).2 Father also requests a stay

         1
             Undesignated statutory references are to the Welfare and Institutions Code.
         2
         Section 361.5, subdivision (a)(1) provides: “Family reunification services, when
provided, shall be provided as follows: [¶] (A) Except as otherwise provided in
subparagraph (C), for a child who, on the date of initial removal from the physical
custody of his or her parent or guardian, was three years of age or older, court-ordered
services shall be provided beginning with the dispositional hearing and ending 12 months
after the date the child entered foster care as provided in Section 361.49, unless the child

                                                             1
of the section 366.26 hearing, scheduled for August 11, 2016. We deny the petition and
the request for a stay.
                    I.    FACTUAL AND PROCEDURAL BACKGROUND
                                   Dependency Petition
       On June 25, 2015, when Ashley was four years old, the Mendocino County Health
and Human Services Agency (Agency) filed a dependency petition on behalf of Ashley
and her three half siblings,3 pursuant to section 300, subdivisions (b) and (g). The
petition alleged that the children were at substantial risk of harm due to Mother’s chronic
substance abuse and her inability to protect them from gang violence. With respect to
Ashley, it was further alleged Father failed to protect her from Mother’s conduct and, in
failing to do so, “placed his child at serious risk of harm.” In an attempt to avoid conflict
with Mother, Father had not seen Ashley since she was one year old, despite having been
informed of Mother’s neglect.
                              Detention Report and Hearing
       The detention report indicated that, in June 2015, an unrelated 11-year-old had
been fatally shot at the home where Mother lived with her children. Although Mother

is returned to the home of the parent or guardian. [¶] (B) For a child who, on the date of
initial removal from the physical custody of his or her parent or guardian, was under three
years of age, court-ordered services shall be provided for a period of six months from the
dispositional hearing as provided in subdivision (e) of Section 366.21, but no longer than
12 months from the date the child entered foster care as provided in Section 361.49
unless the child is returned to the home of the parent or guardian. [¶] (C) For the purpose
of placing and maintaining a sibling group together in a permanent home should
reunification efforts fail, for a child in a sibling group whose members were removed
from parental custody at the same time, and in which one member of the sibling group
was under three years of age on the date of initial removal from the physical custody of
his or her parent or guardian, court-ordered services for some or all of the sibling group
may be limited as set forth in subparagraph (B). For the purposes of this paragraph, ‘a
sibling group’ shall mean two or more children who are related to each other as full or
half siblings.” (Italics added.)
       3
         Ashley’s mother (Mother) has three daughters and one son, each of whom has a
different father. The petition on review here involves only Ashley (born in 2010) and
Father. Mother and the alleged fathers of her other two daughters (born in 2007 and
2012) and her son (born in 2009) are not parties to the case before us.


                                              2
and her children were not at the home at the time of the shooting, they had returned
shortly thereafter despite “elevated danger” evidenced by gang-related vandalism to the
home. When a social worker contacted Mother to make a safety plan, Mother appeared
under the influence of a controlled substance that impaired her ability to provide adequate
care and supervision for her children. Mother tested positive for methamphetamine.
       Father was present at the detention hearing, asserted he was Ashley’s biological
father, and was appointed counsel. Mother stated she did not want Father to visit Ashley
because Ashley had no relationship with him and considered another half sibling’s father
to be her father. The juvenile court found that Father had failed to meet his burden of
establishing he was Ashley’s presumed father under Family Code section 7611,
subdivision (d), as he had never lived with Ashley or married Mother. However, on the
basis of a prior stipulated judgment for child support, Father was found to be Ashley’s
“adjudicated or legal father.”4 All four children were detained in foster care.
                             Jurisdiction Report and Hearing
       The jurisdiction report, filed July 21, 2015, indicated the older two children had
been placed in one foster home in Fort Bragg, and Ashley and her two-year-old half sister
had been placed in a different Fort Bragg foster home. The social worker described an
interview with Father, wherein he stated he “had no contact with his daughter Ashley
since she was a year [old] because he felt ‘betrayed’ by [Mother] and . . . did not want
conflict with [Mother]. [R.M.] also stated during the interview that through the years he


       4
         “In California, the ‘statutes governing dependency proceedings differentiate the
rights of presumed, natural, and alleged fathers. [Citation.]’ . . . ‘Presumed father status
ranks highest.’ ” (In re Mary G. (2007) 151 Cal. App. 4th 184, 197.) “A man who may be
the father of a child but has not established his biological paternity, or achieved presumed
father status, is an alleged father. [Citation] A biological or natural father has
established his paternity, but has not established that he is a presumed father according to
Family Code section 7611.” (In re H.R. (2016) 245 Cal. App. 4th 1277, 1283,
fn. omitted.) Only a presumed father has a right to reunification services and to custody
of a dependent child. (§ 361.5, subd. (a); Mary G., at p. 197; In re Jerry P. (2002)
95 Cal. App. 4th 793, 801 [man “established to be the biological father is a ‘natural
father’ ”].) Father was never declared Ashley’s presumed father.


                                             3
has not seen Ashley, multiple people that know and have seen [Mother] have told him
that Ashley was being neglected by [her] and was not attending to Ashley’s needs. . . .
[E]ven though he had this knowledge of his daughter possibly being neglected, he did not
try to visit or confront [Mother] about these issues because he did not want to ‘stir up
problems’ with [Mother].” Father had consistently paid child support and believed the
dependency case “would be a good opportunity for him to begin visiting with his
daughter and getting to know her without [Mother] becoming involved and interfering.”
The social worker noted Father tested positive for alcohol earlier in July.
       Father was present at the jurisdiction hearing, signed a waiver of rights, and
submitted on the report. The juvenile court found the allegation against Father to be true,
observing “[Father] had knowledge through others of possible abuse or neglect of his
daughter and yet did not take steps to protect Ashley.”
                             Disposition Report and Hearing
       In the disposition report, filed on August 18, 2015, the Agency noted that Ashley
and her two half sisters had been placed together in the same foster home in Fort Bragg.
However, their half brother had been transitioned, due to behavioral concerns, to
Children’s Village in Santa Rosa.
       Regarding Ashley, the social worker wrote: “Ashley was fearful and untrusting
when she first arrived to her foster home and she tried to block her bedroom door with a
chair. She was particularly wary of the shelter care father. It was reported that she was
not attentive to adult direction and was withdrawn emotionally. Also that she was noted
to play recklessly, and on one occasion scraped her face going headfirst down the yard
slide. Ashley is guarded and anxious around quick movements by adults, loud
conversations, and what she interprets as accusations around her behavior. She seems
unfamiliar with affectionate gestures, but she is quite needy for them. Though she
became more communicative and basically more trusting, she was never much open to
affection and does now not stiffen when she is hugged as she did early on. Ashley has a
tendency to ‘freeze’ and be unresponsive if given a direction that she feels might be
critical. Ashley is sensitive to quick movements by adults and when conversations get


                                             4
loud. If an adult moves quickly around her, she puts her hands over her head protectively
and when things get really noisy, she covers her ears. Ashley is also overeating. Initially
she was allowed to have the third serving of food portions she requested. She asks for
food all day, and settles for fruit and healthy snacks. Ashley tends to stuff her mouth
during meal times and it seems clear that getting adequate food is an issue for her.”
       Mother was not communicating with the social worker, had not yet submitted to
random drug testing or assessment for substance abuse treatment, and had not pursued
housing assistance or the help of a “parent partner.”
       Father requested services and custody of Ashley. The social worker, however,
observed that Father’s “introduction” to Ashley was “still in its early stages.” The report
also mentioned Father had three other children, who he supported and saw regularly.
None of Father’s children live with him. Father owned and operated his own disc jockey
business and refereed soccer games. He stated that Ashley would be a happy addition to
his family. Father reported he “does not use drugs himself and never has,” because he
had seen the effects drugs had on his own father. Father’s most recent drug test had been
negative for alcohol and controlled substances.
       Father arrived on time for visits and attempted to interact appropriately with
Ashley: “Ashley is a little shy in the beginning while she visits with [Father], and mostly
observes and stays quiet. Once she warms up she will ask [Father] for help building and
will mostly parallel play with him.” Father sometimes brought his other children,
Ashley’s paternal half siblings, with him to visits. The social worker recommended
Father be provided family reunification services, including random drug/alcohol testing,
parenting classes, and an “intake support group.”
       At the disposition hearing, the juvenile court found all four children to be
dependent children and ordered them removed from parental custody. The court found
Father had made no progress towards alleviating or mitigating the causes necessitating
placement and that return of Ashley to his custody would be detrimental. Family




                                             5
reunification services were ordered for both Mother and Father.5 The juvenile court also
ordered a minimum of weekly visitation for Father.
       Two weeks later, the Agency submitted a case plan, which required Father to:
(1) stay sober and show his ability to live free from alcohol dependency; (2) maintain a
relationship with Ashley by following the visitation plan; (3) consistently, appropriately,
and adequately parent Ashley; (4) stay free from illegal drugs and show his ability to live
free from drug dependency; and (5) comply with all required drug tests. The case plan
further provided: “With the Court ordered case plan as the guide, the social worker will
work with the parent to make necessary referrals to appropriate community service
providers and the family resource center’s parenting classes and empowerment program.”
                                 Six-Month Review Report
       On January 20, 2016, the Agency filed its six-month review report, which
indicated the three half sisters continued to be placed together in a foster home in Fort
Bragg. Their half brother had transitioned to Greenacre Homes, Inc., in Sebastopol.
       Father had demonstrated little interest in completing his reunification plan. He
had missed appointments with social workers, visits with Ashley, and several random
drug tests.6 Due to the number of missed drug tests, Father had been referred to a
substance abuse treatment program. Additionally, Father had not attended the required
support group. The social worker wrote: “Admittedly, it has been hard for him to
connect with Ashley, due to her reluctance to interact with him or be alone with him.
However, consistency in attending visits and showing interest in [Ashley’s] well-being
would have gone a long ways toward breaking down the barriers. In addition, Family
Empowerment Group . . . and parenting classes could have supported [Father] in his
endeavor to get to know his daughter, had he chosen to engage in those services.”
       5
         A biological father, such as Father, may be afforded services at the juvenile
court’s discretion if “the services will benefit the child.” (§ 361.5, subd. (a) [“the
juvenile court may order services for the child and the biological father”]; In re H.R.,
supra, 245 Cal.App.4th at p. 1283.)
       6
         Of two tests Father took after disposition, one in November 2015 was positive
for alcohol.


                                             6
       In summary, the report indicated Father had poor quality visits with Ashley,
Ashley was afraid of him, he had missed numerous visits, and he refused to take
advantage of services “that might help him in making a connection with his daughter.”
The Agency recommended termination of the services offered to both Mother and Father.
Additionally, the Agency recommended discontinuation of visits between Father and
Ashley.
       On February 3, 2016, the social worker filed an addendum report, which updated
the court on Mother’s and Father’s failure to “consistently and appropriately visit” and
their continued failure to engage in services. Father had not visited Ashley since
December 23, 2015.
       On March 22 and April 12, 2016, the Agency filed two additional addendum
reports. The first indicating Father had only visited Ashley once since the last court date,
had declined to report for another drug test, and had not attended the required support
group. The April 12 report identified certain miscommunications between the social
worker and Father: “[Father’s] visits are regularly scheduled to be in Fort Bragg from
11:00 a.m. to 12:00 p.m. on Thursdays. . . . [O]n March 3, 2016, there was apparently a
breakdown in communication. [The social worker] was required to transport another
child to court in Ukiah . . . that day. [The social worker] had arranged for another social
worker assistant in the Fort Bragg . . . office . . . to supervise the visit when [Father]
arrived for the visit. [The social worker] had texted [Father] to say she was in Ukiah . . .
and asked if he could make the visit later from 1:00 to 2:00, when she would be back
from Ukiah . . . . She failed to communicate that she had arranged for someone else to
supervise the visit at 11:00 a.m., the regular visit time if he chose to visit then. [Father]
responded with a text that he could not make the later visit time and that he would just do
a two hour visit the following week. However, [the social worker] did not get [Father’s]
message on her cell phone; instead, she received a message from Verizon that said:
‘Failure to retrieve security code.’ [Father] did not go into the Fort Bragg . . . office, so
he did not realize that another person could have supervised the visit for him that day,
and [the social worker] thought that [Father] had simply failed to respond to her message.


                                               7
[¶] . . . [¶] On March 14, 2016, [the social worker] sent [Father] a text that she had a
mandatory training in Ukiah . . . that week and the next week on both Thursdays. She
offered to reschedule [Father’s] visits for Tuesday instead. [Father] texted back that he
could not visit on Tuesdays. [The social worker] then offered to do his visit from 7:00 to
8:00 p.m. on his regular visit days, after she had traveled back to Fort Bragg . . . . ”
Father did not respond and did not visit on the offered Tuesdays. He visited only on the
Thursdays the social worker was available—March 31 and April 7, 2016. The social
worker acknowledged such miscommunications but continued to recommend termination
of services because Father had failed to engage in his court ordered services.
                                 Six-Month Review Hearing
       At the six-month review hearing, on April 14, 2016,7 Father’s counsel made an
offer of proof that the social worker would testify the last two visits between Father and
Ashley had gone very well and they were “starting to have some kind of connection.”
County counsel made an offer of proof regarding the social worker’s anticipated
testimony that Father failed to drug test on March 23 and April 5, 2016. Father’s counsel
argued his services should not be limited to six months because Ashley was over the age
of three at removal and the services offered were not reasonable. County counsel argued
that Ashley’s age was not determinative as there was a strong sibling bond between the
three girls and the youngest had been under the age of three at removal. Counsel for the
children agreed.
       Ultimately, the court found by clear and convincing evidence that Ashley was part
of a “young sibling group,” the Agency had provided reasonable services, the parents had
not made substantive progress on their case plans, and there was no substantial
probability that the children would be returned to parental custody within six months.
The juvenile court terminated reunification services to Father and Mother, and set a
section 366.26 hearing for August 11, 2016. This writ proceeding followed.



       7
           The six-month review hearing was continued on several occasions.


                                               8
                                     II.     DISCUSSION
       In his writ petition, Father argues the juvenile court erred by classifying Ashley as
a member of a sibling group, within the meaning of section 361.5, subdivision (a)(1)(C),
so that his reunification period was subject to the more restrictive time limits applicable
to Ashley’s younger sister. Father also maintains substantial evidence does not support
the juvenile court’s finding the Agency offered reasonable reunification services.
Father’s arguments are not persuasive.
A.     Sibling Group
       The age of a child at removal generally dictates the duration of reunification
services. (§ 361.5, subd. (a)(1); but see In re Derrick S. (2007) 156 Cal. App. 4th 436, 439
[“[n]o statute or rule of court restricts a juvenile court’s discretion to order less than the
maximum amount of reunification services when confronted with a parent who is
unwilling or unable to benefit from additional reunification services, or if for other
reasons the likelihood of reunifying the family is faint”].) As a general rule, parents are
granted 12 months of services if the child is three years of age or older and six months of
services if the child is under the age of three. (§ 361.5, subd. (a)(1)(A)–(B).) “In the
interest of expediting permanency and improving the chances of adoption for very young
children, the Legislature has limited the reunification period to six months for children
who are under three on the date of the initial removal. In the case of a sibling group
which includes children in both categories, at the six-month hearing the court may split
up the siblings by expediting permanency for the younger sibling, expedite permanency
for the entire sibling group (thus reducing the older siblings’ minimum reunification
period to six months), or continue the case to the 12-month hearing for all of the children
(thus increasing the reunification period for the younger sibling). The clear purpose of
these provisions is to give the court flexibility to maintain a sibling group together in a
permanent home.” (Abraham L. v. Superior Court (2003) 112 Cal. App. 4th 9, 13–14,
fns. omitted; accord, § 366.21, subd. (e)(3).)
       “In furtherance of the societal interest in placing and maintaining a sibling group
together in a permanent home, the Legislature has imposed strict requirements before the


                                                 9
court may make a determination at the six-month hearing to schedule a section 366.26
hearing for some or all of the sibling group members. Section 366.21, subdivision (e),
paragraph four, provides that in making its determination the court must review and
consider the Agency’s report. Factors the report must address, and the court must
consider, include the following: (a) whether the children were removed from parental
care as a group; (b) the closeness and strength of the sibling bond; (c) the siblings’ ages;
(d) the appropriateness of maintaining the group together; (e) the detriment to each child
if sibling ties are not maintained; (f) the likelihood of finding a permanent home for the
group; (g) whether the group is currently placed together in a preadoptive home or has a
concurrent plan goal of legal permanency in the home; (h) the wishes of each child whose
age and condition permits a meaningful response; and (i) the best interest of each child in
the group. Additionally, the court must specify the factual basis for its finding that it is in
each child’s best interest to schedule a section 366.26 hearing for some or all of the
members of the sibling group.” (Abraham L. v. Superior Court, supra, 112 Cal.App.4th
at p. 14, italics omitted.)
       Here, the juvenile court considered the Agency’s addendum report, in which the
social worker noted: (1) all four very young children were removed from Mother’s care
at the same time; (2) the children, who are close in age, exhibited a “clear, strong bond
and closeness” with one another;8 (3) living as a sibling group together, or living close to
one another for frequent visitation would be emotionally beneficial and appropriate for
the children; (4) before detention, the three older children “depended on one another for
[emotional] comfort and support,” and the girls were especially anxious when separated;
(5) the girls’ current foster home was willing to assume permanent guardianship of them;
(6) the three older children wanted to be together with the youngest child; (7) it would be
in the best interest of each child to remain together in permanent placement.




       8
        For example, the three girls continued to be afraid to sleep apart from one
another, and they remembered their half brother “nightly in their prayers.”


                                              10
       Father maintains the juvenile court necessarily erred because substantial evidence
does not show all four children would be placed together in a permanent home. Father’s
position is that Ashley should not be treated as part of a sibling group because her half
brother has not been placed with her or the other two children since August 2015. While
the children’s future cannot be known at this stage of the dependency proceedings, the
Agency’s report demonstrates an intention is to keep the half siblings together and to seek
a prospective adoptive family for all four them.
       Furthermore, at the time of the six-month review hearing, Ashley’s foster parents
were willing to provide a permanent home to all three half sisters. Ashley is in a
potentially permanent home with “a sibling group” comprised of her and two of her half
siblings, with whom she clearly has strong bonds. (See § 361.5, subd. (a)(1)(C) [“ ‘a
sibling group’ shall mean two or more children who are related to each other as full or
half siblings”].) We see no reason to risk these bonds based on the fact Ashley’s half
brother has been placed elsewhere. Father has no standing to complain about the effect
of expedited permanency on a child other than Ashley. Substantial evidence supports the
juvenile court’s finding that Ashley is a member of a sibling group the court should
attempt to keep together.
B.     Reasonable Reunification Services
       Father also challenges the juvenile court’s finding he was offered reasonable
reunification services. Section 366.21, subdivision (g)(4), “makes the provision of
reasonable services to the parent an absolute condition for the termination of parental
rights.” (In re Monica C. (1995) 31 Cal. App. 4th 296, 304.) In order to set a
section 366.26 hearing, the Agency bore the burden of proving by clear and convincing
evidence that reasonable reunification services have been provided or offered to the
parents. (§ 366.21, subd. (g)(4).) We review a reasonable services finding for substantial
evidence (Angela S. v. Superior Court (1995) 36 Cal. App. 4th 758, 762), bearing in mind
the heightened burden of proof (In re Alvin R. (2003) 108 Cal. App. 4th 962, 971). Under
the clear and convincing evidence burden of proof, “ ‘evidence must be so clear as to



                                             11
leave no substantial doubt. It must be sufficiently strong to command the unhesitating
assent of every reasonable mind.’ ” (Monica C., at p. 306.)
       “In reviewing the reasonableness of the services provided, this court must view the
evidence in a light most favorable to the respondent. We must indulge in all legitimate
and reasonable inferences to uphold the verdict. If there is substantial evidence
supporting the judgment, our duty ends and the judgment must not be disturbed.” (In re
Misako R. (1991) 2 Cal. App. 4th 538, 545.) In determining whether services were
reasonable, the juvenile court considers not only the appropriateness of the services
offered but also the extent to which the agency facilitated utilization of the services and
the extent to which the offending parent availed him or herself of the services provided.
(In re Riva M. (1991) 235 Cal. App. 3d 403, 414.) “The standard is not whether the
services provided were the best that might be provided in an ideal world, but whether the
services were reasonable under the circumstances.” (Misako R., at p. 547.)
       “Section 361.5 has been construed, however, to require ‘[a] good faith effort’ to
provide reasonable services responding to the unique needs of each family.” (In re
Monica C., supra, 31 Cal.App.4th at p. 306.) “The basis of reunification is protecting
dependent children by identifying and ameliorating the factors that placed them at risk in
the home.” (In re Terry H. (1994) 27 Cal. App. 4th 1847, 1854, superseded by statute on
other grounds as stated in In re Adrianna P. (2008) 166 Cal. App. 4th 44, 54.) “It is the
job of a [social services agency] to assist parents with inadequate parenting skills in
remedying the sources of the problem, not to eradicate the problem itself. . . . [¶] . . . A
proper service plan must be tailored to the specific needs of the dysfunctional family.
However, to make the requisite findings, the record should show that the supervising
agency identified the problems leading to the loss of custody, offered services designed to
remedy those problems, maintained reasonable contact with the parents during the course
of the service plan, and made reasonable efforts to assist the parents in areas where
compliance proved difficult (such as helping to provide transportation and offering more
intensive rehabilitation services where others have failed).” (In re Riva M., supra,
235 Cal.App.3d at p. 414.)


                                              12
       Here, the Agency identified Father’s lack of a protective relationship with Ashley
at the outset, as well as potential substance abuse issues, and attempted to provide
resources to address these matters. Father was initially referred for random drug testing
in July 2015, shortly after Ashley’s detention. Thus, by the time of the six-month review
hearing in April 2016, Father had been offered services for approximately nine months.
But during that time period, Father had tested positive for alcohol twice and often failed
to test. The Agency responded by referring him to a substance abuse treatment program,
which he also declined to pursue. Father’s resistance to testing was inconsistent with his
assertion he has no substance abuse problem.9
       Similarly, Father attended only some of his scheduled visits with Ashley and, over
the course of almost nine months, made no effort to attend a recommended support group
or parenting classes. Agency efforts to facilitate services for Father is well documented
in the record. During that nine-month period, social workers provided gas vouchers to
assist with transportation to visits, sent Father numerous letters reminding him of the case
plan’s requirements, repeatedly asked him to contact the Agency, and provided alternate
times for visits when scheduling conflicts arose.
       Father complains the Agency did not provide therapeutic visits to help him and
Ashley connect. But the Agency provided services aimed at the absence of a
relationship—parenting classes and visitation. Father’s resistance to visiting regularly
limited the Agency’s ability to provide him with additional services that might have
assisted such visitation. It was not unreasonable for the Agency to refrain from providing
therapeutic visitation when Father did not consistently show up for visits.
       “Where the minor is reluctant to visit, and family therapy is needed to promote
visitation, such therapy may be critical to reunification.” (In re Alvin R., supra,

       9
         At disposition, Father raised no objection to the case plan that required drug
testing. As a result of this failure to object or appeal from the dispositional order, Father
forfeited his argument that the drug testing requirement was unreasonable. (In re T.G.
(2015) 242 Cal. App. 4th 976, 984–985; In re S.B. (2004) 32 Cal. 4th 1287, 1293,
superseded by statute on other grounds as stated in In re S.J. 2008) 167 Cal. App. 4th 953,
962.)


                                             13
108 Cal.App.4th at p. 972; id. at pp. 972–973 [agency did not provide reasonable services
to enable joint therapy, which was critical for visitation, when father “had done all that
was required of him under the plan” and agency’s “only effort to overcome” scheduling
difficulties was to make referral to therapist who did not have available time].) But here,
unlike in Alvin R., it was not Ashley’s reluctance to visit Father or the social worker’s
other obligations that were the obstacle to visitation—it was Father’s apparent reluctance
to make Ashley a priority and visit consistently. While the social worker’s competing
obligations to other dependent children may have interfered with Father’s visitation on at
least one occasion, the responsibility for Father’s failure to consistently visit and engage
in services lies squarely on Father.
       The record demonstrates that the Agency identified the problems leading to
removal, offered services designed to remedy those problems, maintained reasonable
contact with Father during the course of the plan, and made reasonable efforts to assist
Father in areas where compliance proved difficult. (See In Riva M., supra,
235 Cal.App.3d at p. 414.) Substantial evidence supports the juvenile court’s finding
reasonable reunification services had been offered.
                                       III.   DISPOSITION
       The writ petition is denied on the merits. The request for a stay is also denied.
Because the section 366.26 hearing is set for August 11, 2016, our decision is final as to
this court immediately. (Cal. Rules of Court, rules 8.452(i), 8.490(b)(2)(A).)




                                               14
                                 _________________________
                                 Bruiniers, J.




We concur:


_________________________
Simons, Acting P.J.


_________________________
Needham, J.




                            15
A148247




          16